-20) D0 ntered 04/01/19 18:11:01 Page1of1

~ Fill in this information to identify your case:

  

Debtor 1 Deborah A Olchek

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT

 

Case number
(if known)

 

C) Check if this is an amended filing

 

Official Form 122A—1Supp

 

Statement of Exemption from Presumption of Abuse Under § 707(b)(2) 12/15

 

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 1224-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 if you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

Identify the Kind of Debts You Have

 

 

{

| 1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an individual primarily for a

| personal, family, or household purpose.” Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
Individuals Filing for Bankruptcy (Official Form 101).

(] No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
| submit this supplement with the signed Form 122A-1.

Yes. Go to Part 2.

Determine Whether Military Service Provisions Apply to You

 

 

: 2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?

No. Go to line 3.
C) Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
10 U.S.C. § 101(d)}(1)); 32 U.S.C. § 901(1).
C1 No. Go to line 3.
CL] Yes. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3.
Then submit this supplement with the signed Form 122A-1.

| 3. Are you or have you been a Reservist or member of the National Guard?

No. Complete Form 122A-1, Do not submit this supplement.

L] Yes, Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
C) No. Complete Form 122A-1. Do not submit this supplement.

C) Yes. Check any one of the following categories that applies:

 

CL] | was called to active duty after September 11, 2001, for at least If you checked one of the categories to the left, go to
90 days and remain on active duty. Form 122A-1. On the top of page 71 of Form 122A-1,

check box 3, The Means Test does not apply now, and
sign Part 3. Then submit this supplement with the signed
Form 122A-1. You are not required to fill out the rest of
Official Form 122A-1 during the exclusion period. The

 

i C) I was called to active duty after September 11, 2001, for at least
90 days and was released from active duty on ,
which is fewer than 540 days before | file this bankruptcy case.

exclusion period means the time you are on active duty

or are performing a homeland defense activity, and for
| C) | performed a homeland defense activity for at least 90 days, 540 days afterward. 11 U.S.C. § 707(b)(2)(D)(ii).

CJ 1am performing a homeland defense activity for at least 90 days.

ending on , which is fewer than 540 days

Betre’| fle this bankruBtey ease) If your exclusion period ends before your case is closed,

you may have to file an amended form later.

Official Form 122A-1Supp Statement of Exemption from Presumption of Abuse Under § 707(b)(2) page 1

 

 
